 



Exhibit 10.4
THE QUADRANT
GREENWOOD VILLAGE, COLORADO
OFFICE LEASE AGREEMENT
BETWEEN
CO-QUADRANT, L.L.C., a Delaware limited liability company
(“LANDLORD”)
AND
Z-AXIS CORPORATION, a Colorado corporation
(“TENANT”)

 



--------------------------------------------------------------------------------



 



OFFICE LEASE AGREEMENT
     THIS OFFICE LEASE AGREEMENT (the “Lease”) is made and entered into as March
5, 2003, by and between CO-QUADRANT, L.L.C., a Delaware limited liability
company (“Landlord”) and Z-AXIS CORPORATION, a Colorado corporation (“Tenant”).
This Lease includes the following exhibits and attachments, which are
incorporated into and made a part of the Lease: Exhibit A (Outline and Location
of Premises), Exhibit B (Expenses and Taxes), Exhibit C (Work Letter), Exhibit D
(Commencement Letter), Exhibit E (Building Rules and Regulations), Exhibit F
(Additional Provisions), Exhibit G (State Law Rider, intentionally omitted) and
Exhibit G (Form Letter of Credit).
1. Basic Lease Information.
     1.01 “Building” shall mean the building located at 5445 DTC Parkway,
Greenwood Village, Colorado 80111, commonly known as The Quadrant. “Rentable
Square Footage of the Building” is deemed to be 317,218 square feet.
     1.02 “Premises” shall mean the area shown on Exhibit A to this Lease. The
Premises is located on the 4th floor and known as suite 450. If the Premises
include one or more floors in their entirety, all corridors and restroom
facilities located on such full floor(s) shall be considered part of the
Premises. The “Rentable Square Footage of the Premises” is deemed to be 8,190
square feet. Landlord and Tenant stipulate and agree that the Rentable Square
Footage of the Building and the Rentable Square Footage of the Premises are
correct.
     1.03 “Base Rent”:

              Annual Rate   Monthly Months of Term   Per Square Foot   Base Rent
Months   1 – 14
  $  6.88   $  4,695.6
Months 15 – 26
  $  7.38   $5,036.85
Months 27 – 38
  $  7.88   $5,378.10
Months 39 – 50
  $  8.38   $5,719.35
Months 51 – 62
  $  8.88   $6,060.60
Months 63 – 74
  $  9.38   $6,401.85
Months 75 – 86
  $  9.88   $6,743.10
Months 87 – 96
  $10.38   $7,084.35

Notwithstanding anything in this Section of the Lease to the contrary, so long
as Tenant is not in default under this Lease, Tenant shall be entitled to an
abatement of Base Rent and Tenant’s Pro Rata Share of Expenses and Taxes for the
1st, 2nd, 25th, 26th, 37th and 38th full calendar months of the Term. The total
amount of Base Rent abated in accordance with the foregoing shall equal
$30,221.10, which together with the total amount of Tenant’s Pro Rata Share of
Expenses and Taxes shall equal the “Total Abated Rent”, and which is estimated
to be $71,662.50. If Tenant defaults at any time during the Term and fails to
cure such default within any applicable cure period under the Lease, the Total
Abated Rent shall immediately become due and payable. The payment by Tenant of
the Total Abated Rent in the event of a default shall not limit or affect any of
Landlord’s other rights, pursuant to this Lease or at law or in equity. Only
Base Rent and Tenant’s Pro Rata Share of Expenses and Taxes shall be abated
pursuant to this Section, and all other Additional Rent and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease.
     1.04 “Tenant’s Pro Rata Share”: 2.5818%.
     1.05 “Base Year” for Taxes (defined in Exhibit B): N/A; “Base Year” for
Expenses (defined in Exhibit B): N/A.
     1.06 “Term”: A period of 96 months. Subject to Section 3, the Term shall
commence on April 26, 2003 (the “Commencement Date”) and, unless terminated
early in accordance with this Lease, end on April 25, 2011 (the “Termination
Date”).
     1.07 Allowance(s): $204,750 as more fully described in Exhibit C.

1



--------------------------------------------------------------------------------



 



     1.08 “Security Deposit”: $87,982.50, consisting of $27,982.50 in cash
(“Cash Security Deposit” and $60,000.00 in the form of a Letter of Credit
(“Letter of Credit Security Deposit”), all, as more fully described in
Section 6.
     1.09 “Guarantor(s)”: As of the date of this Lease there are no Guarantors.
     1.10 “Broker(s)”: Space Commercial Real Estate.
     1.11 “Permitted Use”: General office; provided that in no event shall the
Premises be used for the operation of a retail bank that contains banking
counters or teller windows for accepting deposits and loan payments and cashing
checks for retail banking customers on a walk-in basis or whose primary use is a
federally or state chartered retail bank.
     1.12 “Notice Address(es)”:

         
Landlord:
  Tenant:    
CO-Quadrant, L.L.C.
       
c/o Equity Office
 
 
   
 
       
5445 DTC Parkway, Suite 750
       
 
       
Greenwood Village, Colorado 80111
       
 
       

     A copy of any notices to Landlord shall be sent to Equity Office, Two North
Riverside Plaza, Suite 2100, Chicago IL, 60606, Attn: Denver Regional Counsel.
     1.13 “Business Day(s)” are Monday through Friday of each week, exclusive of
New Year’s Day, Presidents Day, Memorial Day, Independence Day, Labor Day,
Thanksgiving Day and Christmas Day (“Holidays”). Landlord may designate
additional Holidays that are commonly recognized by other office buildings in
the area where the Building is located. “Building Service Hours” are 7:00 a.m.
to 6:00 p.m. on Business Days and 8:00 a.m. to 1:00 p.m. on Saturdays.
     1.14 “Landlord Work” means the work, if any, that Landlord is obligated to
perform in the Premises pursuant to a separate agreement (the “Work Letter”), if
any, attached to this Lease as Exhibit C.
     1.15 “Property” means the Building and the parcel(s) of land on which it is
located and, at Landlord’s discretion, the parking facilities and other
improvements, if any, serving the Building and the parcel(s) of land on which
they are located.
2. Lease Grant.
     The Premises are hereby leased to Tenant from Landlord, together with the
right to use any portions of the Property that are designated by Landlord for
the common use of tenants and others (the “Common Areas”).
3. Adjustment of Commencement Date; Possession.
     3.01 If Landlord is required to perform Landlord Work prior to the
Commencement Date: (a) the date set forth in Section 1.06 as the Commencement
Date shall instead be defined as the “Target Commencement Date”; (b) the actual
Commencement Date shall be the date on which the Landlord Work is Substantially
Complete (defined below); and (c) the Termination Date will the last day of the
Term as determined based upon the actual Commencement Date. Landlord’s failure
to Substantially Complete the Landlord Work by the Target Commencement Date
shall not be a default by Landlord or otherwise render Landlord liable for
damages. Promptly after the determination of the Commencement Date, Landlord and
Tenant shall enter into a commencement letter agreement in the form attached as
Exhibit D. If the Termination Date does not fall on the last day of a calendar
month, Landlord and Tenant may elect to adjust the Termination Date to the last
day of the calendar month in which Termination Date occurs by the mutual
execution of a commencement letter agreement setting forth such adjusted date.
The Landlord Work shall be deemed to be “Substantially Complete” on the date
that all Landlord Work has been performed, other than any details of
construction, mechanical adjustment or any other similar matter, the
non-completion of which does not materially interfere with Tenant’s use of the
Premises. If Landlord is delayed in the performance of the Landlord Work as a
result of the acts or omissions of Tenant, the Tenant Related Parties (defined
in Section 13) or their respective contractors or vendors, including, without
limitation, changes requested by Tenant to approved plans, Tenant’s failure to
comply with any of its obligations under this Lease, or the specification of any
materials or equipment with long lead times (a “Tenant Delay”), the Landlord
Work shall be deemed to be Substantially Complete on

2



--------------------------------------------------------------------------------



 



the date that Landlord could reasonably have been expected to Substantially
Complete the Landlord Work absent any Tenant Delay.
     3.02 Subject to Landlord’s obligation, if any, to perform Landlord Work,
the Premises are accepted by Tenant in “as is” condition and configuration
without any representations or warranties by Landlord. By taking possession of
the Premises, Tenant agrees that the Premises are in good order and satisfactory
condition. Landlord shall not be liable for a failure to deliver possession of
the Premises or any other space due to the holdover or unlawful possession of
such space by another party, however Landlord shall use reasonable efforts to
obtain possession of the space. The commencement date for the space, in such
event, shall be postponed until the date Landlord delivers possession of the
Premises to Tenant free from occupancy by any party. If Tenant takes possession
of the Premises before the Commencement Date, such possession shall be subject
to the terms and conditions of this Lease and Tenant shall pay Rent (defined in
Section 4.01) to Landlord for each day of possession before the Commencement
Date. However, except for the cost of services requested by Tenant (e.g. freight
elevator usage), Tenant shall not be required to pay Rent for any days of
possession before the Commencement Date during which Tenant, with the approval
of Landlord, is in possession of the Premises for the sole purpose of performing
improvements or installing furniture, equipment or other personal property.
4. Rent.
     4.01 Tenant shall pay Landlord, without any setoff or deduction, unless
expressly set forth in this Lease, all Base Rent and Additional Rent due for the
Term (collectively referred to as “Rent”). “Additional Rent” means all sums
(exclusive of Base Rent) that Tenant is required to pay Landlord under this
Lease. Tenant shall pay and be liable for all rental, sales and use taxes (but
excluding income taxes), if any, imposed upon or measured by Rent. Base Rent and
recurring monthly charges of Additional Rent shall be due and payable in advance
on the first day of each calendar month without notice or demand, provided that
the installment of Base Rent for the first full calendar month of the Term, and
the first monthly installment of Additional Rent for Expenses and Taxes, shall
be payable upon the execution of this Lease by Tenant. All other items of Rent
shall be due and payable by Tenant on or before 30 days after billing by
Landlord. Rent shall be made payable to the entity, and sent to the address,
Landlord designates and shall be made by good and sufficient check or by other
means acceptable to Landlord. Tenant shall pay Landlord an administration fee
equal to 5% of all past due Rent, provided that Tenant shall be entitled to a
grace period of 5 days for the first 2 late payments of Rent in a calendar year.
In addition, past due Rent shall accrue interest at 12% per annum. Landlord’s
acceptance of less than the correct amount of Rent shall be considered a payment
on account of the earliest Rent due. Rent for any partial month during the Term
shall be prorated. No endorsement or statement on a check or letter accompanying
payment shall be considered an accord and satisfaction. Tenant’s covenant to pay
Rent is independent of every other covenant in this Lease.
     4.02 Tenant shall pay Tenant’s Pro Rata Share of Taxes and Expenses in
accordance Exhibit B of this Lease.
5. Compliance with Laws; Use.
     The Premises shall be used for the Permitted Use and for no other use
whatsoever. Tenant shall comply with all statutes, codes, ordinances, orders,
rules and regulations of any municipal or governmental entity whether in effect
now or later, including the Americans with Disabilities Act (“Law(s)”),
regarding the operation of Tenant’s business and the use, condition,
configuration and occupancy of the Premises. In addition, Tenant shall, at its
sole cost and expense, promptly comply with any Laws that relate to the “Base
Building” (defined below), but only to the extent such obligations are triggered
by Tenant’s use of the Premises, other than for general office use, or
Alterations or improvements in the Premises performed or requested by Tenant.
“Base Building” shall include the structural portions of the Building, the
public restrooms and the Building mechanical, electrical and plumbing systems
and equipment located in the internal core of the Building on the floor or
floors on which the Premises are located. Tenant shall promptly provide Landlord
with copies of any notices it receives regarding an alleged violation of Law.
Tenant shall comply with the rules and regulations of the Building attached as
Exhibit E and such other reasonable rules and regulations adopted by Landlord
from time to time, including rules and regulations for the performance of
Alterations (defined in Section 9).
6. Security Deposit.
     General. The Security Deposit shall be delivered to Landlord upon the
execution of this Lease by Tenant and held by Landlord without liability for
interest (unless required by Law) as security for the performance of Tenant’s
obligations. The Security Deposit is not an advance payment of Rent or a

3



--------------------------------------------------------------------------------



 



measure of damages. Landlord may use all or a portion of the Security Deposit to
satisfy past due Rent or to cure any Default (defined in Section 18) by Tenant.
If Landlord uses any portion of the Security Deposit, Tenant shall, within
5 days after demand, restore the Security Deposit to its original amount.
Landlord shall return any unapplied portion of the Security Deposit to Tenant
within 45 days after the later to occur of: (a) determination of the final Rent
due from Tenant; or (b) the later to occur of the Termination Date or the date
Tenant surrenders the Premises to Landlord in compliance with Section 25.
Landlord may assign the Security Deposit to a successor or transferee and,
following the assignment, Landlord shall have no further liability for the
return of the Security Deposit. Landlord shall not be required to keep the
Security Deposit separate from its other accounts.
Cash Security Deposit. Subject to the remaining terms of this Section 6, and
provided Tenant has timely paid all Rent due under this Lease during the
12 month period immediately preceding the Effective Reduction Date (defined
below) of the Cash Security Deposit, Tenant shall have the right to reduce the
amount of the Cash Security Deposit so that the new Cash Security Deposit
amount, effective as of the 15th month of the initial Term (the “Effective
Reduction Date”) will be $13,991.25. If Tenant is entitled to such reduction in
the Cash Security Deposit, Tenant shall provide Landlord with written notice
requesting that the Cash Security Deposit be reduced as provided above (the
“Reduction Notice”). If Tenant provides Landlord with a Reduction Notice, and
Tenant is entitled to reduce the Cash Security Deposit as provided herein,
Landlord shall refund the applicable portion of the Cash Security Deposit to
Tenant within 45 days after the later to occur of (a) Landlord’s receipt of the
Reduction Notice, or (b) the date upon which Tenant is entitled to a reduction
in the Cash Security Deposit as provided above.
Letter of Credit Security Deposit. In addition to the foregoing, the Letter of
Credit Security Deposit portion of the Security Deposit may be in the form of an
irrevocable letter of credit (the “Letter of Credit”), which Letter of Credit
shall: (a) be in the amount of $60,000.00; (b) be issued on the form attached
hereto as Exhibit H; (c) name Landlord as its beneficiary; and (d) be drawn on
an FDIC insured financial institution satisfactory to the Landlord. The Letter
of Credit (and any renewals or replacements thereof) shall be for a term of not
less than 1 year. Tenant agrees that it shall from time to time, as necessary,
whether as a result of a draw on the Letter of Credit by Landlord pursuant to
the terms hereof or as a result of the expiration of the Letter of Credit then
in effect, renew or replace the original and any subsequent Letter of Credit so
that a Letter of Credit, in the amount required hereunder, is in effect until a
date which is at least 60 days after the Termination Date of the Lease. If
Tenant fails to furnish such renewal or replacement at least 60 days prior to
the stated expiration date of the Letter of Credit then held by Landlord,
Landlord may draw upon such Letter of Credit and hold the proceeds thereof (and
such proceeds need not be segregated) as a Security Deposit pursuant to the
terms of this Section 6. Any renewal or replacement of the original or any
subsequent Letter of Credit shall meet the requirements for the original Letter
of Credit as set forth above, except that such replacement or renewal shall be
issued by an FDIC insured financial institution satisfactory to the Landlord at
the time of the issuance thereof.
If Landlord draws on the Letter of Credit as permitted in this Lease or the
Letter of Credit, then, upon demand of Landlord, Tenant shall restore the amount
available under the Letter of Credit to its original amount by providing
Landlord with an amendment to the Letter of Credit evidencing that the amount
available under the Letter of Credit has been restored to its original amount.
In the alternative, Tenant may provide Landlord with cash, to be held by
Landlord in accordance with this Section, equal to the restoration amount
required under the Letter of Credit.
Subject to the remaining terms of this Section 6, and provided Tenant has timely
paid all Rent due under this Lease during the 12 month period immediately
preceding the effective date of any reduction of the Letter of Credit Security
Deposit, Tenant shall have the right to reduce the amount of the Security
Deposit (i.e., the Letter of Credit) so that the reduced Letter of Credit
amounts will be as follows: (i) $48,000.00 effective as of the first anniversary
of the Commencement Date; (ii) $36,000.00 effective as of the second anniversary
of the Commencement Date; (iii) $24,000.00 effective as of third anniversary of
the Commencement Date; (iv) $12,000.00 effective as of the fourth anniversary of
the Commencement Date and (v) $0.00 effective as of the fifth anniversary of the
Commencement Date. If Tenant is not entitled to reduce the Letter of Credit
Security Deposit as of a particular reduction effective date due to Tenant’s
failure to timely pay all Rent during the 12 months prior to that particular
reduction effective date, then any subsequent reduction(s) Tenant is entitled to
hereunder shall be reduced by the amount of the reduction Tenant would have been
entitled to had Tenant timely paid all Rent during the 12 months prior to that
particular earlier reduction effective date. Notwithstanding anything to the
contrary contained herein, if Tenant has been in default under this Lease at any
time prior to the effective date of any reduction of the Letter of Credit
Security Deposit and Tenant has failed to cure such default within any
applicable cure period, then Tenant shall have no further right to reduce the
amount of the Letter of Credit Security Deposit as described herein. Any
reduction in the Letter of Credit shall be accomplished by Tenant providing
Landlord with a substitute letter of credit in the reduced amount.

4



--------------------------------------------------------------------------------



 



7. Building Services.
     7.01 Landlord shall furnish Tenant with the following services: (a) water
for use in the Base Building lavatories; (b) customary heat and air conditioning
in season during Building Service Hours. Tenant shall have the right to receive
HVAC service during hours other than Building Service Hours by paying Landlord’s
then standard charge for additional HVAC service and providing such prior notice
as is reasonably specified by Landlord; (c) standard janitorial service on
Business Days; (d) Elevator service; (e) Electricity in accordance with the
terms and conditions in Section 7.02; and (f) such other services as Landlord
reasonably determines are necessary or appropriate for the Property.
     7.02 Electricity used by Tenant in the Premises shall, at Landlord’s
option, be paid for by Tenant either: (a) through inclusion in Expenses (except
as provided for excess usage); (b) by a separate charge payable by Tenant to
Landlord; or (c) by separate charge billed by the applicable utility company and
payable directly by Tenant. Without the consent of Landlord, Tenant’s use of
electrical service shall not exceed, either in voltage, rated capacity, use
beyond Building Service Hours or overall load, that which Landlord reasonably
deems to be standard for the Building. Landlord shall have the right to measure
electrical usage by commonly accepted methods. If it is determined that Tenant
is using excess electricity, Tenant shall pay Landlord for the cost of such
excess electrical usage as Additional Rent.
     7.03 Landlord’s failure to furnish, or any interruption, diminishment or
termination of services due to the application of Laws, the failure of any
equipment, the performance of repairs, improvements or alterations, utility
interruptions or the occurrence of an event of Force Majeure (defined in
Section 26.03)(collectively a “Service Failure”) shall not render Landlord
liable to Tenant, constitute a constructive eviction of Tenant, give rise to an
abatement of Rent, nor relieve Tenant from the obligation to fulfill any
covenant or agreement. However, if the Premises, or a material portion of the
Premises, are made untenantable for a period in excess of 3 consecutive Business
Days as a result of a Service Failure that is reasonably within the control of
Landlord to correct, then Tenant, as its sole remedy, shall be entitled to
receive an abatement of Rent payable hereunder during the period beginning on
the 4th consecutive Business Day of the Service Failure and ending on the day
the service has been restored. If the entire Premises have not been rendered
untenantable by the Service Failure, the amount of abatement shall be equitably
prorated.
8. Leasehold Improvements.
     All improvements in and to the Premises, including any Alterations
(collectively, “Leasehold Improvements”) shall remain upon the Premises at the
end of the Term without compensation to Tenant. Landlord, however, by written
notice to Tenant at least 30 days prior to the Termination Date, may require
Tenant, at its expense, to remove (a) any Cable (defined in Section 9.01)
installed by or for the benefit of Tenant, and (b) any Landlord Work or
Alterations that, in Landlord’s reasonable judgment, are of a nature that would
require removal and repair costs that are materially in excess of the removal
and repair costs associated with standard office improvements (collectively
referred to as “Required Removables”). Required Removables shall include,
without limitation, internal stairways, raised floors, personal baths and
showers, vaults, rolling file systems and structural alterations and
modifications. The designated Required Removables shall be removed by Tenant
before the Termination Date. Tenant shall repair damage caused by the
installation or removal of Required Removables. If Tenant fails to perform its
obligations in a timely manner, Landlord may perform such work at Tenant’s
expense. Tenant, at the time it requests approval for a proposed Alteration, may
request in writing that Landlord advise Tenant whether the Alteration or any
portion of the Alteration is a Required Removable. Within 10 days after receipt
of Tenant’s request, Landlord shall advise Tenant in writing as to which
portions of the Alteration are Required Removables.
9. Repairs and Alterations.
     9.01 Tenant shall periodically inspect the Premises to identify any
conditions that are dangerous or in need of maintenance or repair. Tenant shall
promptly provide Landlord with notice of any such conditions. Tenant shall, at
its sole cost and expense, perform all maintenance and repairs to the Premises
that are not Landlord’s express responsibility under this Lease, and keep the
Premises in good condition and repair, reasonable wear and tear excepted.
Tenant’s repair and maintenance obligations include, without limitation, repairs
to: (a) floor covering; (b) interior partitions; (c) doors; (d) the interior
side of demising walls; (e) electronic, phone and data cabling and related
equipment that is installed by or for the exclusive benefit of Tenant
(collectively, “Cable”); (f) supplemental air conditioning units, kitchens,
including hot water heaters, plumbing, and similar facilities exclusively
serving Tenant; and (g) Alterations. To the extent Landlord is not reimbursed by
insurance proceeds, Tenant shall reimburse Landlord for the cost of repairing
damage to the Building caused by the acts of Tenant, Tenant Related Parties and
their respective contractors and vendors. If Tenant fails to make any repairs to
the Premises

5



--------------------------------------------------------------------------------



 



for more than 15 days after notice from Landlord (although notice shall not be
required in an emergency), Landlord may make the repairs, and Tenant shall pay
the reasonable cost of the repairs, together with an administrative charge in an
amount equal to 10% of the cost of the repairs.
     9.02 Landlord shall keep and maintain in good repair and working order and
perform maintenance upon the: (a) structural elements of the Building;
(b) mechanical (including HVAC), electrical, plumbing and fire/life safety
systems serving the Building in general; (c) Common Areas; (d) roof of the
Building; (e) exterior windows of the Building; and (f) elevators serving the
Building. Landlord shall promptly make repairs for which Landlord is
responsible.
     9.03 Tenant shall not make alterations, repairs, additions or improvements
or install any Cable (collectively referred to as “Alterations”) without first
obtaining the written consent of Landlord in each instance, which consent shall
not be unreasonably withheld or delayed. However, Landlord’s consent shall not
be required for any Alteration that satisfies all of the following criteria (a
“Cosmetic Alteration”): (a) is of a cosmetic nature such as painting,
wallpapering, hanging pictures and installing carpeting; (b) is not visible from
the exterior of the Premises or Building; (c) will not affect the Base Building;
and (d) does not require work to be performed inside the walls or above the
ceiling of the Premises. Cosmetic Alterations shall be subject to all the other
provisions of this Section 9.03. Prior to starting work, Tenant shall furnish
Landlord with plans and specifications; names of contractors reasonably
acceptable to Landlord (provided that Landlord may designate specific
contractors with respect to Base Building); required permits and approvals;
evidence of contractor’s and subcontractor’s insurance in amounts reasonably
required by Landlord and naming Landlord as an additional insured; and any
security for performance in amounts reasonably required by Landlord. Changes to
the plans and specifications must also be submitted to Landlord for its
approval. Alterations shall be constructed in a good and workmanlike manner
using materials of a quality reasonably approved by Landlord. Tenant shall
reimburse Landlord for any sums paid by Landlord for third party examination of
Tenant’s plans for non-Cosmetic Alteration. In addition, Tenant shall pay
Landlord a fee for Landlord’s oversight and coordination of any non-Cosmetic
Alterations equal to 10% of the cost of the Alterations. Upon completion, Tenant
shall furnish “as-built” plans for non-Cosmetic Alterations, completion
affidavits and full and final waivers of lien. Landlord’s approval of an
Alteration shall not be deemed a representation by Landlord that the Alteration
complies with Law.
10. Entry by Landlord.
     Landlord may enter the Premises to inspect, show or clean the Premises or
to perform or facilitate the performance of repairs, alterations or additions to
the Premises or any portion of the Building. Except in emergencies or to provide
Building services, Landlord shall provide Tenant with reasonable prior verbal
notice of entry and shall use reasonable efforts to minimize any interference
with Tenant’s use of the Premises. If reasonably necessary, Landlord may
temporarily close all or a portion of the Premises to perform repairs,
alterations and additions. However, except in emergencies, Landlord will not
close the Premises if the work can reasonably be completed on weekends and after
Building Service Hours. Entry by Landlord shall not constitute a constructive
eviction or entitle Tenant to an abatement or reduction of Rent.
11. Assignment and Subletting.
     11.01 Except in connection with a Permitted Transfer (defined in
Section 11.04), Tenant shall not assign, sublease, transfer or encumber any
interest in this Lease or allow any third party to use any portion of the
Premises (collectively or individually, a “Transfer”) without the prior written
consent of Landlord, which consent shall not be unreasonably withheld,
conditioned or delayed if Landlord does not exercise its recapture rights under
Section 11.02. If the entity which controls the voting shares/rights of Tenant
changes at any time, such change of ownership or control shall constitute a
Transfer unless Tenant is an entity whose outstanding stock is listed on a
recognized securities exchange or if at least 80% of its voting stock is owned
by another entity, the voting stock of which is so listed. Any attempted
Transfer in violation of this Section is voidable by Landlord. In no event shall
any Transfer, including a Permitted Transfer, release or relieve Tenant from any
obligation under this Lease.
     11.02 Tenant shall provide Landlord with financial statements for the
proposed transferee, a fully executed copy of the proposed assignment, sublease
or other Transfer documentation and such other information as Landlord may
reasonably request. Within 15 Business Days after receipt of the required
information and documentation, Landlord shall either: (a) consent to the
Transfer by execution of a consent agreement in a form reasonably designated by
Landlord; (b) reasonably refuse to consent to the Transfer in writing; or (c) in
the event of an assignment of this Lease or subletting of more than 20% of the
Rentable Area of the Premises for more than 50% of the remaining Term (excluding
unexercised options), recapture the portion of the Premises that Tenant is
proposing to Transfer. If Landlord

6



--------------------------------------------------------------------------------



 



exercises its right to recapture, this Lease shall automatically be amended (or
terminated if the entire Premises is being assigned or sublet) to delete the
applicable portion of the Premises effective on the proposed effective date of
the Transfer. Tenant shall pay Landlord a review fee of $1,500.00 for Landlord’s
review of any Permitted Transfer or requested Transfer.
     11.03 Tenant shall pay Landlord 50% of all rent and other consideration
which Tenant receives as a result of a Transfer that is in excess of the Rent
payable to Landlord for the portion of the Premises and Term covered by the
Transfer. Tenant shall pay Landlord for Landlord’s share of the excess within
30 days after Tenant’s receipt of the excess. Tenant may deduct from the excess,
on a straight-line basis, all reasonable and customary expenses directly
incurred by Tenant attributable to the Transfer. If Tenant is in Default,
Landlord may require that all sublease payments be made directly to Landlord, in
which case Tenant shall receive a credit against Rent in the amount of Tenant’s
share of payments received by Landlord.
     11.04 Tenant may assign this Lease to a successor to Tenant by purchase,
merger, consolidation or reorganization (an “Ownership Change”) or assign this
Lease or sublet all or a portion of the Premises to an Affiliate without the
consent of Landlord, provided that all of the following conditions are satisfied
(a “Permitted Transfer”): (a) Tenant is not in Default; (b) in the event of an
Ownership Change, Tenant’s successor shall own substantially all of the assets
of Tenant and have a net worth which is at least equal to Tenant’s net worth as
of the day prior to the proposed Ownership Change; (c) the Permitted Use does
not allow the Premises to be used for retail purposes; and (d) Tenant shall give
Landlord written notice at least 15 Business Days prior to the effective date of
the Permitted Transfer. Tenant’s notice to Landlord shall include information
and documentation evidencing the Permitted Transfer and showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement.
“Affiliate” shall mean an entity controlled by, controlling or under common
control with Tenant.
12. Liens.
     Tenant shall not permit mechanics’ or other liens to be placed upon the
Property, Premises or Tenant’s leasehold interest in connection with any work or
service done or purportedly done by or for the benefit of Tenant or its
transferees. Tenant shall give Landlord notice at least 15 days prior to the
commencement of any work in the Premises to afford Landlord the opportunity,
where applicable, to post and record notices of non-responsibility. Tenant,
within 10 days of notice from Landlord, shall fully discharge any lien by
settlement, by bonding or by insuring over the lien in the manner prescribed by
the applicable lien Law. If Tenant fails to do so, Landlord may bond, insure
over or otherwise discharge the lien. Tenant shall reimburse Landlord for any
amount paid by Landlord, including, without limitation, reasonable attorneys’
fees.
13. Indemnity and Waiver of Claims.
     Tenant hereby waives all claims against and releases Landlord and its
trustees, members, principals, beneficiaries, partners, officers, directors,
employees, Mortgagees (defined in Section 23) and agents (the “Landlord Related
Parties”) from all claims for any injury to or death of persons, damage to
property or business loss in any manner related to (a) Force Majeure, (b) acts
of third parties, (c) the bursting or leaking of any tank, water closet, drain
or other pipe, (d) the inadequacy or failure of any security services, personnel
or equipment, or (e) any matter not within the reasonable control of Landlord.
Except to the extent caused by the negligence or willful misconduct of Landlord
or any Landlord Related Parties, Tenant shall indemnify, defend and hold
Landlord and Landlord Related Parties harmless against and from all liabilities,
obligations, damages, penalties, claims, actions, costs, charges and expenses,
including, without limitation, reasonable attorneys’ fees and other professional
fees (if and to the extent permitted by Law) (collectively referred to as
“Losses”), which may be imposed upon, incurred by or asserted against Landlord
or any of the Landlord Related Parties by any third party and arising out of or
in connection with any damage or injury occurring in the Premises or any acts or
omissions (including violations of Law) of Tenant, the Tenant Related Parties or
any of Tenant’s transferees, contractors or licensees. Except to the extent
caused by the negligence or willful misconduct of Tenant or any Tenant Related
Parties, Landlord shall indemnify, defend and hold Tenant, its trustees,
members, principals, beneficiaries, partners, officers, directors, employees and
agents (“Tenant Related Parties”) harmless against and from all Losses which may
be imposed upon, incurred by or asserted against Tenant or any of the Tenant
Related Parties by any third party and arising out of or in connection with the
acts or omissions (including violations of Law) of Landlord or the Landlord
Related Parties.

7



--------------------------------------------------------------------------------



 



14. Insurance.
     Tenant shall maintain the following insurance (“Tenant’s Insurance”):
(a) Commercial General Liability Insurance applicable to the Premises and its
appurtenances providing, on an occurrence basis, a minimum combined single limit
of $2,000,000.00; (b) Property/Business Interruption Insurance written on an All
Risk or Special Perils form, with coverage for broad form water damage including
earthquake sprinkler leakage, at replacement cost value and with a replacement
cost endorsement covering all of Tenant’s business and trade fixtures,
equipment, movable partitions, furniture, merchandise and other personal
property within the Premises (“Tenant’s Property”) and any Leasehold
Improvements performed by or for the benefit of Tenant; (c) Workers’
Compensation Insurance in amounts required by Law; and (d) Employers Liability
Coverage of at least $1,000,000.00 per occurrence. Any company writing Tenant’s
Insurance shall have an A.M. Best rating of not less than A-VIII. All Commercial
General Liability Insurance policies shall name as additional insureds Landlord
(or its successors and assignees), the managing agent for the Building (or any
successor), EOP Operating Limited Partnership, Equity Office Properties Trust
and their respective members, principals, beneficiaries, partners, officers,
directors, employees, and agents, and other designees of Landlord and its
successors as the interest of such designees shall appear. All policies of
Tenant’s Insurance shall contain endorsements that the insurer(s) shall give
Landlord and its designees at least 30 days’ advance written notice of any
cancellation, termination, material change or lapse of insurance. Tenant shall
provide Landlord with a certificate of insurance evidencing Tenant’s Insurance
prior to the earlier to occur of the Commencement Date or the date Tenant is
provided with possession of the Premises, and thereafter as necessary to assure
that Landlord always has current certificates evidencing Tenant’s Insurance. So
long as the same is available at commercially reasonable rates, Landlord shall
maintain so called All Risk property insurance on the Building at replacement
cost value as reasonably estimated by Landlord.
15. Subrogation.
     Landlord and Tenant hereby waive and shall cause their respective insurance
carriers to waive any and all rights of recovery, claims, actions or causes of
action against the other for any loss or damage with respect to Tenant’s
Property, Leasehold Improvements, the Building, the Premises, or any contents
thereof, including rights, claims, actions and causes of action based on
negligence, which loss or damage is (or would have been, had the insurance
required by this Lease been carried) covered by insurance.
16. Casualty Damage.
     16.01 If all or any portion of the Premises becomes untenantable by fire or
other casualty to the Premises (collectively a “Casualty”), Landlord, with
reasonable promptness, shall cause a general contractor selected by Landlord to
provide Landlord and Tenant with a written estimate of the amount of time
required using standard working methods to Substantially Complete the repair and
restoration of the Premises and any Common Areas necessary to provide access to
the Premises (“Completion Estimate”). If the Completion Estimate indicates that
the Premises or any Common Areas necessary to provide access to the Premises
cannot be made tenantable within 270 days from the date the repair is started,
then either party shall have the right to terminate this Lease upon written
notice to the other within 10 days after receipt of the Completion Estimate.
Tenant, however, shall not have the right to terminate this Lease if the
Casualty was caused by the negligence or intentional misconduct of Tenant or any
Tenant Related Parties. In addition, Landlord, by notice to Tenant within
90 days after the date of the Casualty, shall have the right to terminate this
Lease if: (1) the Premises have been materially damaged and there is less than 2
years of the Term remaining on the date of the Casualty; (2) any Mortgagee
requires that the insurance proceeds be applied to the payment of the mortgage
debt; or (3) a material uninsured loss to the Building occurs.
     16.02 If this Lease is not terminated, Landlord shall promptly and
diligently, subject to reasonable delays for insurance adjustment or other
matters beyond Landlord’s reasonable control, restore the Premises and Common
Areas. Such restoration shall be to substantially the same condition that
existed prior to the Casualty, except for modifications required by Law or any
other modifications to the Common Areas deemed desirable by Landlord. Upon
notice from Landlord, Tenant shall assign to Landlord (or to any party
designated by Landlord) all property insurance proceeds payable to Tenant under
Tenant’s Insurance with respect to any Leasehold Improvements performed by or
for the benefit of Tenant; provided if the estimated cost to repair such
Leasehold Improvements exceeds the amount of insurance proceeds received by
Landlord from Tenant’s insurance carrier, the excess cost of such repairs shall
be paid by Tenant to Landlord prior to Landlord’s commencement of repairs.
Within 15 days of demand, Tenant shall also pay Landlord for any additional
excess costs that are determined during the performance of the repairs. Landlord
shall not be liable for any inconvenience to Tenant, or injury to Tenant’s
business resulting in any way from the Casualty or the repair thereof. Provided
that Tenant is

8



--------------------------------------------------------------------------------



 



not in Default, during any period of time that all or a material portion of the
Premises is rendered untenantable as a result of a Casualty, the Rent shall
abate for the portion of the Premises that is untenantable and not used by
Tenant.
17. Condemnation.
     Either party may terminate this Lease if any material part of the Premises
is taken or condemned for any public or quasi-public use under Law, by eminent
domain or private purchase in lieu thereof (a “Taking”). Landlord shall also
have the right to terminate this Lease if there is a Taking of any portion of
the Building or Property which would have a material adverse effect on
Landlord’s ability to profitably operate the remainder of the Building. The
terminating party shall provide written notice of termination to the other party
within 45 days after it first receives notice of the Taking. The termination
shall be effective on the date the physical taking occurs. If this Lease is not
terminated, BaseRent and Tenant’s Pro Rata Share shall be appropriately adjusted
to account for any reduction in the square footage of the Building or Premises.
All compensation awarded for a Taking shall be the property of Landlord. The
right to receive compensation or proceeds are expressly waived by Tenant,
however, Tenant may file a separate claim for Tenant’s Property and Tenant’s
reasonable relocation expenses, provided the filing of the claim does not
diminish the amount of Landlord’s award. If only a part of the Premises is
subject to a Taking and this Lease is not terminated, Landlord, with reasonable
diligence, will restore the remaining portion of the Premises as nearly as
practicable to the condition immediately prior to the Taking.
18. Events of Default.
     Each of the following occurrences shall be a “Default”: (a) Tenant’s
failure to pay any portion of Rent when due, if the failure continues for 3 days
after written notice to Tenant (“Monetary Default”); (b) Tenant’s failure (other
than a Monetary Default) to comply with any term, provision, condition or
covenant of this Lease, if the failure is not cured within 10 days after written
notice to Tenant provided, however, if Tenant’s failure to comply cannot
reasonably be cured within 10 days, Tenant shall be allowed additional time (not
to exceed 60 days) as is reasonably necessary to cure the failure so long as
Tenant begins the cure within 10 days and diligently pursues the cure to
completion; (c) Tenant or any Guarantor becomes insolvent, makes a transfer in
fraud of creditors, makes an assignment for the benefit of creditors, admits in
writing its inability to pay its debts when due or forfeits or loses its right
to conduct business; (d) the leasehold estate is taken by process or operation
of Law; (e) in the case of any ground floor or retail Tenant, Tenant does not
take possession of or abandons or vacates all or any portion of the Premises; or
(f) Tenant is in default beyond any notice and cure period under any other lease
or agreement with Landlord at the Building or Property. If Landlord provides
Tenant with notice of Tenant’s failure to comply with any specific provision of
this Lease on 3 separate occasions during any 12 month period, Tenant’s
subsequent violation of such provision shall, at Landlord’s option, be an
incurable Default by Tenant. All notices sent under this Section shall be in
satisfaction of, and not in addition to, notice required by Law.
19. Remedies.
     19.01 Upon Default, Landlord shall have the right to pursue any one or more
of the following remedies:
     (a) Terminate this Lease, in which case Tenant shall immediately surrender
the Premises to Landlord. If Tenant fails to surrender the Premises, Landlord,
in compliance with Law, may enter upon and take possession of the Premises and
remove Tenant, Tenant’s Property and any party occupying the Premises. Tenant
shall pay Landlord, on demand, all past due Rent and other losses and damages
Landlord suffers as a result of Tenant’s Default, including, without limitation,
all Costs of Reletting (defined below) and any deficiency that may arise from
reletting or the failure to relet the Premises. “Costs of Reletting” shall
include all reasonable costs and expenses incurred by Landlord in reletting or
attempting to relet the Premises, including, without limitation, legal fees,
brokerage commissions, the cost of alterations and the value of other
concessions or allowances granted to a new tenant.
     (b) Terminate Tenant’s right to possession of the Premises and, in
compliance with Law, remove Tenant, Tenant’s Property and any parties occupying
the Premises. Landlord may (but shall not be obligated to) relet all or any part
of the Premises, without notice to Tenant, for such period of time and on such
terms and conditions (which may include concessions, free rent and work
allowances) as Landlord in its absolute discretion shall determine. Landlord may
collect and receive all rents and other income from the reletting. Tenant shall
pay Landlord on demand all past due Rent, all Costs of Reletting and any
deficiency arising from the reletting or failure to relet the Premises. The
re-entry or taking of possession of the Premises shall not be construed as an
election by Landlord to terminate this Lease

9



--------------------------------------------------------------------------------



 



     19.02 In lieu of calculating damages under Section 19.01, Landlord may
elect to receive as damages the sum of (a) all Rent accrued through the date of
termination of this Lease or Tenant’s right to possession, and (b) an amount
equal to the total Rent that Tenant would have been required to pay for the
remainder of the Term discounted to present value, minus the then present fair
rental value of the Premises for the remainder of the Term, similarly
discounted, after deducting all anticipated Costs of Reletting. If Tenant is in
Default of any of its non-monetary obligations under the Lease, Landlord shall
have the right to perform such obligations. Tenant shall reimburse Landlord for
the cost of such performance upon demand together with any administrative charge
equal to 10% of the cost of the work performed by Landlord. The repossession or
re-entering of all or any part of the Premises shall not relieve Tenant of its
liabilities and obligations under this Lease. No right or remedy of Landlord
shall be exclusive of any other right or remedy. Each right and remedy shall be
cumulative and in addition to any other right and remedy now or subsequently
available to Landlord at Law or in equity.
20. Limitation of Liability.
     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, THE
LIABILITY OF LANDLORD (AND OF ANY SUCCESSOR LANDLORD) SHALL BE LIMITED TO THE
LESSER OF (A) THE INTEREST OF LANDLORD IN THE PROPERTY, OR (B) THE EQUITY
INTEREST LANDLORD WOULD HAVE IN THE PROPERTY IF THE PROPERTY WERE ENCUMBERED BY
THIRD PARTY DEBT IN AN AMOUNT EQUAL TO 70% OF THE VALUE OF THE PROPERTY. TENANT
SHALL LOOK SOLELY TO LANDLORD’S INTEREST IN THE PROPERTY FOR THE RECOVERY OF ANY
JUDGMENT OR AWARD AGAINST LANDLORD OR ANY LANDLORD RELATED PARTY. NEITHER
LANDLORD NOR ANY LANDLORD RELATED PARTY SHALL BE PERSONALLY LIABLE FOR ANY
JUDGMENT OR DEFICIENCY, AND IN NO EVENT SHALL LANDLORD OR ANY LANDLORD RELATED
PARTY BE LIABLE TO TENANT FOR ANY LOST PROFIT, DAMAGE TO OR LOSS OF BUSINESS OR
ANY FORM OF SPECIAL, INDIRECT OR CONSEQUENTIAL DAMAGE. BEFORE FILING SUIT FOR AN
ALLEGED DEFAULT BY LANDLORD, TENANT SHALL GIVE LANDLORD AND THE MORTGAGEE(S)
WHOM TENANT HAS BEEN NOTIFIED HOLD MORTGAGES (DEFINED IN SECTION 23 BELOW),
NOTICE AND REASONABLE TIME TO CURE THE ALLEGED DEFAULT.
21. Relocation.
     Landlord, at its expense, at any time before or during the Term, may
relocate Tenant from the Premises to space of reasonably comparable size and
utility (“Relocation Space”) within the Building or adjacent buildings within
the same project upon 60 days’ prior written notice to Tenant. From and after
the date of the relocation, the Base Rent and Tenant’s Pro Rata Share shall be
adjusted based on the rentable square footage of the Relocation Space, provided
that the total monthly Base Rent for the Relocation Space shall in no event
exceed the total monthly Base Rent for the Premises prior to the relocation, and
Tenant’s Pro Rata Share for the Relocation Space shall in no event exceed
Tenant’s Pro Rata Share for the Premises prior to the relocation. Landlord shall
pay Tenant’s reasonable costs of relocation, including all costs for moving
Tenant’s furniture, equipment, supplies and other personal property, as well as
the cost of printing and distributing change of address notices to Tenant’s
customers and one month’s supply of stationery showing the new address.
22. Holding Over.
     If Tenant fails to surrender all or any part of the Premises at the
termination of this Lease, occupancy of the Premises after termination shall be
that of a tenancy at sufferance. Tenant’s occupancy shall be subject to all the
terms and provisions of this Lease, and Tenant shall pay an amount (on a per
month basis without reduction for partial months during the holdover) equal to
150% of the sum of the Base Rent and Additional Rent due for the period
immediately preceding the holdover. No holdover by Tenant or payment by Tenant
after the termination of this Lease shall be construed to extend the Term or
prevent Landlord from immediate recovery of possession of the Premises by
summary proceedings or otherwise. If Landlord is unable to deliver possession of
the Premises to a new tenant or to perform improvements for a new tenant as a
result of Tenant’s holdover and Tenant fails to vacate the Premises within
15 days after notice from Landlord, Tenant shall be liable for all damages that
Landlord suffers from the holdover.
23. Subordination to Mortgages; Estoppel Certificate.
     Tenant accepts this Lease subject and subordinate to any mortgage(s),
deed(s) of trust, ground lease(s) or other lien(s) now or subsequently arising
upon the Premises, the Building or the Property, and to renewals, modifications,
refinancings and extensions thereof (collectively referred to as a “Mortgage”).

10



--------------------------------------------------------------------------------



 



The party having the benefit of a Mortgage shall be referred to as a
“Mortgagee”. This clause shall be self-operative, but upon request from a
Mortgagee, Tenant shall execute a commercially reasonable subordination
agreement in favor of the Mortgagee. As an alternative, a Mortgagee shall have
the right at any time to subordinate its Mortgage to this Lease. Upon request,
Tenant, without charge, shall attorn to any successor to Landlord’s interest in
this Lease. Landlord and Tenant shall each, within 10 days after receipt of a
written request from the other, execute and deliver a commercially reasonable
estoppel certificate to those parties as are reasonably requested by the other
(including a Mortgagee or prospective purchaser). Without limitation, such
estoppel certificate may include a certification as to the status of this Lease,
the existence of any defaults and the amount of Rent that is due and payable.
24. Notice.
     All demands, approvals, consents or notices (collectively referred to as a
“notice”) shall be in writing and delivered by hand or sent by registered or
certified mail with return receipt requested or sent by overnight or same day
courier service at the party’s respective Notice Address(es) set forth in
Section 1. Each notice shall be deemed to have been received on the earlier to
occur of actual delivery or the date on which delivery is refused, or, if Tenant
has vacated the Premises or any other Notice Address of Tenant without providing
a new Notice Address, 3 days after notice is deposited in the U.S. mail or with
a courier service in the manner described above. Either party may, at any time,
change its Notice Address (other than to a post office box address) by giving
the other party written notice of the new address.
25. Surrender of Premises.
     At the termination of this Lease or Tenant’s right of possession, Tenant
shall remove Tenant’s Property from the Premises, and quit and surrender the
Premises to Landlord, broom clean, and in good order, condition and repair,
ordinary wear and tear and damage which Landlord is obligated to repair
hereunder excepted. If Tenant fails to remove any of Tenant’s Property within 2
days after termination of this Lease or Tenant’s right to possession, Landlord,
at Tenant’s sole cost and expense, shall be entitled (but not obligated) to
remove and store Tenant’s Property. Landlord shall not be responsible for the
value, preservation or safekeeping of Tenant’s Property. Tenant shall pay
Landlord, upon demand, the expenses and storage charges incurred. If Tenant
fails to remove Tenant’s Property from the Premises or storage, within 30 days
after notice, Landlord may deem all or any part of Tenant’s Property to be
abandoned and title to Tenant’s Property shall vest in Landlord.
26. Miscellaneous.
   26.01 This Lease shall be interpreted and enforced in accordance with the
Laws of the state or commonwealth in which the Building is located and Landlord
and Tenant hereby irrevocably consent to the jurisdiction and proper venue of
such state or commonwealth. If any term or provision of this Lease shall to any
extent be void or unenforceable, the remainder of this Lease shall not be
affected.If there is more than one Tenant or if Tenant is comprised of more than
one party or entity, the obligations imposed upon Tenant shall be joint and
several obligations of all the parties and entities, and requests or demands
from any one person or entity comprising Tenant shall be deemed to have been
made by all such persons or entities. Notices to any one person or entity shall
be deemed to have been given to all persons and entities. Tenant represents and
warrants to Landlord that each individual executing this Lease on behalf of
Tenant is authorized to do so on behalf of Tenant and that Tenant is not, and
the entities or individuals constituting Tenant or which may own or control
Tenant or which may be owned or controlled by Tenant are not, among the
individuals or entities identified on any list compiled pursuant to Executive
Order 13224 for the purpose of identifying suspected terrorists.
     26.02 If either party institutes a suit against the other for violation of
or to enforce any covenant, term or condition of this Lease, the prevailing
party shall be entitled to all of its costs and expenses, including, without
limitation, reasonable attorneys’ fees. Landlord and Tenant hereby waive any
right to trial by jury in any proceeding based upon a breach of this Lease.
Either party’s failure to declare a default immediately upon its occurrence, or
delay in taking action for a default, shall not constitute a waiver of the
default, nor shall it constitute an estoppel.
     26.03 Whenever a period of time is prescribed for the taking of an action
by Landlord or Tenant (other than the payment of the Security Deposit or Rent),
the period of time for the performance of such action shall be extended by the
number of days that the performance is actually delayed due to strikes, acts of
God, shortages of labor or materials, war, terrorist acts, civil disturbances
and other causes beyond the reasonable control of the performing party (“Force
Majeure”).
     26.04 Landlord shall have the right to transfer and assign, in whole or in
part, all of its rights and obligations under this Lease and in the Building and
Property. Upon transfer Landlord shall be released

11



--------------------------------------------------------------------------------



 



from any further obligations hereunder and Tenant agrees to look solely to the
successor in interest of Landlord for the performance of such obligations,
provided that, any successor pursuant to a voluntary, third party transfer (but
not as part of an involuntary transfer resulting from a foreclosure or deed in
lieu thereof) shall have assumed Landlord’s obligations under this Lease.
     26.05 Landlord has delivered a copy of this Lease to Tenant for Tenant’s
review only and the delivery of it does not constitute an offer to Tenant or an
option. Tenant represents that it has dealt directly with and only with the
Broker as a broker in connection with this Lease. Tenant shall indemnify and
hold Landlord and the Landlord Related Parties harmless from all claims of any
other brokers claiming to have represented Tenant in connection with this Lease.
Landlord shall indemnify and hold Tenant and the Tenant Related Parties harmless
from all claims of any brokers claiming to have represented Landlord in
connection with this Lease.
     26.06 Time is of the essence with respect to Tenant’s exercise of any
expansion, renewal or extension rights granted to Tenant. The expiration of the
Term, whether by lapse of time, termination or otherwise, shall not relieve
either party of any obligations which accrued prior to or which may continue to
accrue after the expiration or termination of this Lease.
     26.07 Tenant may peacefully have, hold and enjoy the Premises, subject to
the terms of this Lease, provided Tenant pays the Rent and fully performs all of
its covenants and agreements. This covenant shall be binding upon Landlord and
its successors only during its or their respective periods of ownership of the
Building.
     26.08 This Lease does not grant any rights to light or air over or about
the Building. Landlord excepts and reserves exclusively to itself any and all
rights not specifically granted to Tenant under this Lease. This Lease
constitutes the entire agreement between the parties and supersedes all prior
agreements and understandings related to the Premises, including all lease
proposals, letters of intent and other documents. Neither party is relying upon
any warranty, statement or representation not contained in this Lease. This
Lease may be modified only by a written agreement signed by an authorized
representative of Landlord and Tenant.

12



--------------------------------------------------------------------------------



 



     Landlord and Tenant have executed this Lease as of the day and year first
above written.

          WITNESS/ATTEST:   LANDLORD:
 
            CO-QUADRANT, L.L.C., a Delaware limited liability company
 
       
 
  By:   Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager

                 
 
          By:   /s/ Kim J. Koehn              
 
               
Name (print):
          Name:   Kim J. Koehn
 
               
 
               
 
          Title:   Senior Vice President — Denver Region              
 
               
Name (print):
               
 
               

                  WITNESS/ATTEST:       TENANT:
 
                            Z-AXIS CORPORATION, a Colorado corporation
 
                /s/ Rick Robinson       By:   /s/ Alan Treibitz              
 
               
Name (print): Rick Robinson
      Name:   Alan Treibitz
 
               
 
          Title:   CEO              
 
               
Name (print):
               
 
               

13



--------------------------------------------------------------------------------



 



EXHIBIT B
EXPENSES AND TAXES
     This Exhibit is attached to and made a part of the Lease by and between
CO-QUADRANT, L.L.C., a Delaware limited liability company (“Landlord”) and
Z-AXIS CORPORATION, a Colorado corporation (“Tenant”) for space in the Building
located at 5445 DTC Parkway, Greenwood Village, Colorado 80111.
1. Payments.
     1.01 Tenant shall pay Tenant’s Pro Rata Share of the total amount of
Expenses and Taxes for each calendar year during the Term. Landlord shall
provide Tenant with a good faith estimate of the total amount of Expenses and
Taxes for each calendar year during the Term. On or before the first day of each
month, Tenant shall pay to Landlord a monthly installment equal to one-twelfth
of Tenant’s Pro Rata Share of Landlord’s estimate of the total amount of
Expenses and Taxes. If Landlord determines that its good faith estimate was
incorrect by a material amount, Landlord may provide Tenant with a revised
estimate. After its receipt of the revised estimate, Tenant’s monthly payments
shall be based upon the revised estimate. If Landlord does not provide Tenant
with an estimate of the total amount of Expenses and Taxes by January 1 of a
calendar year, Tenant shall continue to pay monthly installments based on the
previous year’s estimate until Landlord provides Tenant with the new estimate.
Upon delivery of the new estimate, an adjustment shall be made for any month for
which Tenant paid monthly installments based on the previous year’s estimate.
Tenant shall pay Landlord the amount of any underpayment within 30 days after
receipt of the new estimate. Any overpayment shall be refunded to Tenant within
30 days or credited against the next due future installment(s) of Additional
Rent.
     1.02 As soon as is practical following the end of each calendar year,
Landlord shall furnish Tenant with a statement of the actual amount and Tenant’s
Pro Rata Share of Expenses and Taxes for the prior calendar year. If the
estimated amount of Expenses and Taxes for the prior calendar year is more than
the actual amount of Expenses and Taxes for the prior calendar year, Landlord
shall apply any overpayment by Tenant against Additional Rent due or next
becoming due, provided if the Term expires before the determination of the
overpayment, Landlord shall refund any overpayment to Tenant after first
deducting the amount of Rent due. If the estimated amount of Expenses and Taxes
for the prior calendar year is less than the actual amount of Expenses and Taxes
for such prior year, Tenant shall pay Landlord, within 30 days after its receipt
of the statement of Expenses and Taxes, any underpayment for the prior calendar
year.
2. Expenses.
     2.01 “Expenses” means all costs and expenses incurred in each calendar year
in connection with operating, maintaining, repairing, and managing the Building
and the Property. Expenses include, without limitation: (a) all labor and labor
related costs; (b) management fees; (c) the cost of equipping, staffing and
operating an on-site and/or off-site management office for the Building,
provided if the management office services one or more other buildings or
properties, the shared costs and expenses of equipping, staffing and operating
such management office(s) shall be equitably prorated and apportioned between
the Building and the other buildings or properties; (d) accounting costs;
(e) the cost of services; (f) rental and purchase cost of parts, supplies, tools
and equipment; (g) insurance premiums and deductibles; (h) electricity, gas and
other utility costs; and (i) the amortized cost of capital improvements (as
distinguished from replacement parts or components installed in the ordinary
course of business) which are: (1) performed primarily to reduce current or
future operating expense costs, upgrade Building security or otherwise improve
the operating efficiency of the Property; or (2) required to comply with any
Laws that are enacted, or first interpreted to apply to the Property, after the
date of this Lease. The cost of capital improvements shall be amortized by
Landlord over the lesser of the Payback Period (defined below) or the useful
life of the capital improvement as reasonably determined by Landlord. “Payback
Period” means the reasonably estimated period of time that it takes for the cost
savings resulting from a capital improvement to equal the total cost of the
capital improvement. Landlord, by itself or through an affiliate, shall have the
right to directly perform, provide and be compensated for any services under
this Lease. If Landlord incurs Expenses for the Building or Property together
with one or more other buildings or properties, whether pursuant to a reciprocal
easement agreement, common area

1



--------------------------------------------------------------------------------



 



agreement or otherwise, the shared costs and expenses shall be equitably
prorated and apportioned between the Building and Property and the other
buildings or properties.
     2.02 Expenses shall not include: the cost of capital improvements (except
as set forth above); depreciation; principal payments of mortgage and other
non-operating debts of Landlord; the cost of repairs or other work to the extent
Landlord is reimbursed by insurance or condemnation proceeds; costs in
connection with leasing space in the Building, including brokerage commissions;
lease concessions, rental abatements and construction allowances granted to
specific tenants; costs incurred in connection with the sale, financing or
refinancing of the Building; fines, interest and penalties incurred due to the
late payment of Taxes or Expenses; organizational expenses associated with the
creation and operation of the entity which constitutes Landlord; or any
penalties or damages that Landlord pays to Tenant under this Lease or to other
tenants in the Building under their respective leases.
     2.03 If the Building is not at least 95% occupied during any calendar year
or if Landlord is not supplying services to at least 95% of the total Rentable
Square Footage of the Building at any time during a calendar year, Expenses
shall, at Landlord’s option, be determined as if the Building had been 95%
occupied and Landlord had been supplying services to 95% of the Rentable Square
Footage of the Building during that calendar year. Notwithstanding the
foregoing, Landlord may calculate the extrapolation of Expenses under this
Section based on 100% occupancy and service so long as such percentage is used
consistently for each year of the Term. The extrapolation of Expenses under this
Section shall be performed in accordance with the methodology specified by the
Building Owners and Managers Association.
3. “Taxes” shall mean: (a) all real property taxes and other assessments on the
Building and/or Property, including, but not limited to, gross receipts taxes,
assessments for special improvement districts and building improvement
districts, governmental charges, fees and assessments for police, fire, traffic
mitigation or other governmental service of purported benefit to the Property,
taxes and assessments levied in substitution or supplementation in whole or in
part of any such taxes and assessments and the Property’s share of any real
estate taxes and assessments under any reciprocal easement agreement, common
area agreement or similar agreement as to the Property; (b) all personal
property taxes for property that is owned by Landlord and used in connection
with the operation, maintenance and repair of the Property; and (c) all costs
and fees incurred in connection with seeking reductions in any tax liabilities
described in (a) and (b), including, without limitation, any costs incurred by
Landlord for compliance, review and appeal of tax liabilities. Without
limitation, Taxes shall not include any income, capital levy, transfer, capital
stock, gift, estate or inheritance tax. If a change in Taxes is obtained for any
year of the Term during which Tenant paid Tenant’s Pro Rata Share of any Tax
Excess, then Taxes for that year will be retroactively adjusted and Landlord
shall provide Tenant with a credit, if any, based on the adjustment. Tenant
shall pay Landlord the amount of Tenant’s Pro Rata Share of any such increase in
the Tax Excess within 30 days after Tenant’s receipt of a statement from
Landlord.
4. Audit Rights. Tenant, within 365 days after receiving Landlord’s statement of
Expenses, may give Landlord written notice (“Review Notice”) that Tenant intends
to review Landlord’s records of the Expenses for that calendar year to which the
statement applies. Within a reasonable time after receipt of the Review Notice,
Landlord shall make all pertinent records available for inspection that are
reasonably necessary for Tenant to conduct its review. If any records are
maintained at a location other than the management office for the Building,
Tenant may either inspect the records at such other location or pay for the
reasonable cost of copying and shipping the records. If Tenant retains an agent
to review Landlord’s records, the agent must be with a CPA firm licensed to do
business in the state or commonwealth where the Property is located. Tenant
shall be solely responsible for all costs, expenses and fees incurred for the
audit. Within 90 days after the records are made available to Tenant, Tenant
shall have the right to give Landlord written notice (an “Objection Notice”)
stating in reasonable detail any objection to Landlord’s statement of Expenses
for that year. If Tenant fails to give Landlord an Objection Notice within the
90 day period or fails to provide Landlord with a Review Notice within the
365 day period described above, Tenant shall be deemed to have approved
Landlord’s statement of Expenses and shall be barred from raising any claims
regarding the Expenses for that year. The records obtained by Tenant shall be
treated as confidential. In no event shall Tenant be permitted to examine
Landlord’s records or to dispute any statement of Expenses unless Tenant has
paid and continues to pay all Rent when due.

2



--------------------------------------------------------------------------------



 



EXHIBIT C
WORK LETTER
     This Exhibit is attached to and made a part of the Lease by and between
CO-QUADRANT, L.L.C., a Delaware limited liability company (“Landlord”) and
Z-AXIS CORPORATION, a Colorado corporation (“Tenant”) for space in the Building
located at 5445 DTC Parkway, Greenwood Village, Colorado 80111.
As used in this Workletter, the “Premises” shall be deemed to mean the Premises,
as initially defined in the attached Lease.

1.   This Work Letter shall set forth the obligations of Landlord and Tenant
with respect to the improvements to be performed in the Premises for Tenant’s
use. All improvements described in this Work Letter to be constructed in and
upon the Premises by Landlord are hereinafter referred to as the “Landlord
Work.” It is agreed that construction of the Landlord Work will be completed at
Tenant’s sole cost and expense, subject to the Allowance (as defined below).
Landlord shall enter into a direct contract for the Landlord Work with a general
contractor selected by Landlord. In addition, Landlord shall have the right to
select and/or approve of any subcontractors used in connection with the Landlord
Work.   2.   Tenant shall be solely responsible for the timely preparation and
submission to Landlord of the final architectural, electrical and mechanical
construction drawings, plans and specifications (called “Plans”) necessary to
construct the Landlord Work, which plans shall be subject to approval by
Landlord and Landlord’s architect and engineers and shall comply with their
requirements to avoid aesthetic or other conflicts with the design and function
of the balance of the Building. Tenant shall be responsible for all elements of
the design of Tenant’s plans (including, without limitation, compliance with
law, functionality of design, the structural integrity of the design, the
configuration of the Premises and the placement of Tenant’s furniture,
appliances and equipment), and Landlord’s approval of Tenant’s plans shall in no
event relieve Tenant of the responsibility for such design. If requested by
Tenant, Landlord’s architect will prepare the Plans necessary for such
construction at Tenant’s cost. Whether or not the layout and Plans are prepared
with the help (in whole or in part) of Landlord’s architect, Tenant agrees to
remain solely responsible for the timely preparation and submission of the Plans
and for all elements of the design of such Plans and for all costs related
thereto. Tenant has assured itself by direct communication with the architect
and engineers (Landlord’s or its own, as the case may be) that the final
approved Plans can be delivered to Landlord on or before February 26, 2003 (the
“Plans Due Date”), provided that Tenant promptly furnishes complete information
concerning its requirements to said architect and engineers as and when
requested by them. Tenant covenants and agrees to cause said final, approved
Plans to be delivered to Landlord on or before said Plans Due Date and to devote
such time as may be necessary in consultation with said architect and engineers
to enable them to complete and submit the Plans within the required time limit.
Time is of the essence in respect of preparation and submission of Plans by
Tenant. If the Plans are not fully completed and approved by the Plans Due Date,
Tenant shall be responsible for one day of Tenant Delay (as defined in the Lease
to which this Exhibit is attached) for each day during the period beginning on
the day following the Plans Due Date and ending on the date completed Plans are
approved. (The word “architect” as used in this Exhibit shall include an
interior designer or space planner.)   3.   If Landlord’s estimate and/or the
actual cost of construction shall exceed the Allowance, Landlord, prior to
commencing any construction of Landlord Work, shall submit to Tenant a written
estimate setting forth the anticipated cost of the Landlord Work, including but
not limited to labor and materials, contractor’s fees and permit fees. Within 3
Business Days thereafter, Tenant shall either notify Landlord in writing of its
approval of the cost estimate, or specify its objections thereto and any desired
changes to the proposed Landlord Work. If Tenant notifies Landlord of such
objections and desired changes, Tenant shall work with Landlord to reach a
mutually acceptable alternative cost estimate.   4.   If Landlord’s estimate
and/or the actual cost of construction shall exceed the Allowance, if any (such
amounts exceeding the Allowance being herein referred to as the “Excess

1



--------------------------------------------------------------------------------



 



    Costs”), Tenant shall pay to Landlord such Excess Costs, plus any applicable
state sales or use tax thereon, upon demand. The statements of costs submitted
to Landlord by Landlord’s contractors shall be conclusive for purposes of
determining the actual cost of the items described therein. The amounts payable
by Tenant hereunder constitute Rent payable pursuant to the Lease, and the
failure to timely pay same constitutes an event of default under the Lease.   5.
  If Tenant shall request any change, addition or alteration in any of the Plans
after approval by Landlord, Landlord shall have such revisions to the drawings
prepared, and Tenant shall reimburse Landlord for the cost thereof, plus any
applicable state sales or use tax thereon, upon demand. Promptly upon completion
of the revisions, Landlord shall notify Tenant in writing of the increased cost
which will be chargeable to Tenant by reason of such change, addition or
deletion. Tenant, within one Business Day, shall notify Landlord in writing
whether it desires to proceed with such change, addition or deletion. In the
absence of such written authorization, Landlord shall have the option to
continue work on the Premises disregarding the requested change, addition or
alteration, or Landlord may elect to discontinue work on the Premises until it
receives notice of Tenant’s decision, in which event Tenant shall be responsible
for any Tenant Delay in completion of the Premises resulting therefrom. If such
revisions result in a higher estimate of the cost of construction and/or higher
actual construction costs which exceed the Allowance, such increased estimate or
costs shall be deemed Excess Costs pursuant to Paragraph 4 hereof and Tenant
shall pay such Excess Costs, plus any applicable state sales or use tax thereon,
upon demand.   6.   Following approval of the Plans and the payment by Tenant of
the required portion of the Excess Costs, if any, Landlord shall cause the
Landlord Work to be constructed substantially in accordance with the approved
Plans. Landlord shall notify Tenant of substantial completion of the Landlord
Work.   7.   Landlord, provided Tenant is not in default, agrees to provide
Tenant with an allowance (the “Allowance”) in an amount not to exceed
$204,750.00 (i.e., $25.00 per rentable square foot of the Premises) to be
applied toward the cost of the Landlord Work in the Premises. If the Allowance
shall not be sufficient to complete the Landlord Work, Tenant shall pay the
Excess Costs, plus any applicable state sales or use tax thereon, as prescribed
in Paragraph 4 above. Any portion of the Allowance which exceeds the cost of the
Landlord Work or is otherwise remaining after December 31, 2003, shall accrue to
the sole benefit of Landlord, it being agreed that Tenant shall not be entitled
to any credit, offset, abatement or payment with respect thereto. Landlord shall
be entitled to deduct from the Allowance a construction management fee for
Landlord’s oversight of the Landlord Work in an amount equal to 5% of the total
cost of the Landlord Work.   8.   This Exhibit shall not be deemed applicable to
any additional space added to the Premises at any time or from time to time,
whether by any options under the Lease or otherwise, or to any portion of the
original Premises or any additions to the Premises in the event of a renewal or
extension of the original Term of the Lease, whether by any options under the
Lease or otherwise, unless expressly so provided in the Lease or any amendment
or supplement to the Lease.   9.   If the cost of the Landlord Work is less than
the Allowance, Tenant, provided it is not in default under the Lease, shall be
entitled to apply up to $40,950.00 (i.e. $5.00 per rentable square foot) of such
unused Allowance toward the cost of moving from its existing location into the
Premises, including, without limitation, the cost of telephone, data and
computer cabling, consulting fees, reprinting stationery on hand, moving
Tenant’s furniture, equipment and other personal property into the Premises
(“Moving and Relocation Costs”). Such portion of the unused Allowance which
Tenant is entitled to apply toward its Moving and Relocation Costs is referred
to herein as the “Moving Allowance”. Any unused portion of the Allowance that is
in excess of the Moving Allowance shall accrue to the sole benefit of Landlord,
it being understood and agreed that Tenant shall not be entitled to receive any
credit or abatement in connection therewith. Landlord shall disburse the Moving
Allowance, or applicable portion thereof, to Tenant within 45 days after the
later to occur of (i) receipt of paid invoices from Tenant with respect to
Tenant’s actual Moving and Relocation Costs, and (ii) the Commencement Date.
However, in no event shall Landlord have any obligation to disburse any portion
of the Moving Allowance after the date which is 3 months after the Commencement
Date.

2



--------------------------------------------------------------------------------



 



EXHIBIT D
COMMENCEMENT LETTER
(EXAMPLE)

         
Date
       
 
 
 
   
 
       
Tenant
  Z-Axis Corporation    
Address
       
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   

Re:   Commencement Letter with respect to that certain Lease dated as of the
______ day of                         , ______, by and between
CO-QUADRANT, L.L.C., a Delaware limited liability company, as Landlord, and
Z-AXIS CORPORATION, a Colorado corporation, as Tenant, for 8,190 rentable square
feet on the 4th floor of the Building located at 5445 DTC Parkway, Greenwood
Village, Colorado 80111.

         
Dear 
     :  
 
 
   

In accordance with the terms and conditions of the above referenced Lease,
Tenant accepts possession of the Premises and agrees:

  1.   The Commencement Date of the Lease is     ;                 2.   The
Termination Date of the Lease is      .

     Please acknowledge your acceptance of possession and agreement to the terms
set forth above by signing all 3 counterparts of this Commencement Letter in the
space provided and returning 2 fully executed counterparts to my attention.
Sincerely,

   
 
   
Authorized Signatory
   
 
   
Agreed and Accepted:
   

             
 
  Tenant:   Z-Axis Corporation    
 
           
 
  By:        
 
           
 
  Name:        
 
           
 
  Title:        
 
           
 
  Date:        
 
           

1



--------------------------------------------------------------------------------



 



EXHIBIT E
BUILDING RULES AND REGULATIONS
     The following rules and regulations shall apply, where applicable, to the
Premises, the Building, the parking facilities (if any), the Property and the
appurtenances. In the event of a conflict between the following rules and
regulations and the remainder of the terms of the Lease, the remainder of the
terms of the Lease shall control. Capitalized terms have the same meaning as
defined in the Lease.

1.   Sidewalks, doorways, vestibules, halls, stairways and other similar areas
shall not be obstructed by Tenant or used by Tenant for any purpose other than
ingress and egress to and from the Premises. No rubbish, litter, trash, or
material shall be placed, emptied, or thrown in those areas. At no time shall
Tenant permit Tenant’s employees to loiter in Common Areas or elsewhere about
the Building or Property.   2.   Plumbing fixtures and appliances shall be used
only for the purposes for which designed and no sweepings, rubbish, rags or
other unsuitable material shall be thrown or placed in the fixtures or
appliances. Damage resulting to fixtures or appliances by Tenant, its agents,
employees or invitees shall be paid for by Tenant and Landlord shall not be
responsible for the damage.   3.   No signs, advertisements or notices shall be
painted or affixed to windows, doors or other parts of the Building, except
those of such color, size, style and in such places as are first approved in
writing by Landlord. All tenant identification and suite numbers at the entrance
to the Premises shall be installed by Landlord, at Tenant’s cost and expense,
using the standard graphics for the Building. Except in connection with the
hanging of lightweight pictures and wall decorations, no nails, hooks or screws
shall be inserted into any part of the Premises or Building except by the
Building maintenance personnel without Landlord’s prior approval, which approval
shall not be unreasonably withheld.   4.   Landlord may provide and maintain in
the first floor (main lobby) of the Building an alphabetical directory board or
other directory device listing tenants and no other directory shall be permitted
unless previously consented to by Landlord in writing.   5.   Tenant shall not
place any lock(s) on any door in the Premises or Building without Landlord’s
prior written consent, which consent shall not be unreasonably withheld, and
Landlord shall have the right at all times to retain and use keys or other
access codes or devices to all locks within and into the Premises. A reasonable
number of keys to the locks on the entry doors in the Premises shall be
furnished by Landlord to Tenant at Tenant’s cost and Tenant shall not make any
duplicate keys. All keys shall be returned to Landlord at the expiration or
early termination of the Lease.   6.   All contractors, contractor’s
representatives and installation technicians performing work in the Building
shall be subject to Landlord’s prior approval, which approval shall not be
unreasonably withheld, and shall be required to comply with Landlord’s standard
rules, regulations, policies and procedures, which may be revised from time to
time.   7.   Movement in or out of the Building of furniture or office
equipment, or dispatch or receipt by Tenant of merchandise or materials
requiring the use of elevators, stairways, lobby areas or loading dock areas,
shall be restricted to hours reasonably designated by Landlord. Tenant shall
obtain Landlord’s prior approval by providing a detailed listing of the
activity, which approval shall not be unreasonably withheld. If approved by
Landlord, the activity shall be under the supervision of Landlord and performed
in the manner required by Landlord. Tenant shall assume all risk for damage to
articles moved and injury to any persons resulting from the activity. If
equipment, property, or personnel of Landlord or of any other party is damaged
or injured as a result of or in connection with the activity, Tenant shall be
solely liable for any resulting damage, loss or injury.   8.   Landlord shall
have the right to approve the weight, size, or location of heavy equipment or
articles in and about the Premises, which approval shall not be unreasonably
withheld. Damage to the Building by the installation, maintenance, operation,
existence or removal of Tenant’s Property shall be repaired at Tenant’s sole
expense.

1



--------------------------------------------------------------------------------



 



9.   Corridor doors, when not in use, shall be kept closed.   10.   Tenant shall
not: (1) make or permit any improper, objectionable or unpleasant noises or
odors in the Building, or otherwise interfere in any way with other tenants or
persons having business with them; (2) solicit business or distribute or cause
to be distributed, in any portion of the Building, handbills, promotional
materials or other advertising; or (3) conduct or permit other activities in the
Building that might, in Landlord’s sole opinion, constitute a nuisance.   11.  
No animals, except those assisting handicapped persons, shall be brought into
the Building or kept in or about the Premises.   12.   No inflammable, explosive
or dangerous fluids or substances shall be used or kept by Tenant in the
Premises, Building or about the Property, except for those substances as are
typically found in similar premises used for general office purposes and are
being used by Tenant in a safe manner and in accordance with all applicable Laws
Tenant shall not, without Landlord’s prior written consent, use, store, install,
spill, remove, release or dispose of, within or about the Premises or any other
portion of the Property, any asbestos-containing materials or any solid, liquid
or gaseous material now or subsequently considered toxic or hazardous under the
provisions of 42 U.S.C. Section 9601 et seq. or any other applicable
environmental Law which may now or later be in effect. Tenant shall comply with
all Laws pertaining to and governing the use of these materials by Tenant and
shall remain solely liable for the costs of abatement and removal.   13.  
Tenant shall not use or occupy the Premises in any manner or for any purpose
which might injure the reputation or impair the present or future value of the
Premises or the Building. Tenant shall not use, or permit any part of the
Premises to be used for lodging, sleeping or for any illegal purpose.   14.  
Tenant shall not take any action which would violate Landlord’s labor contracts
or which would cause a work stoppage, picketing, labor disruption or dispute or
interfere with Landlord’s or any other tenant’s or occupant’s business or with
the rights and privileges of any person lawfully in the Building (“Labor
Disruption”). Tenant shall take the actions necessary to resolve the Labor
Disruption, and shall have pickets removed and, at the request of Landlord,
immediately terminate any work in the Premises that gave rise to the Labor
Disruption, until Landlord gives its written consent for the work to resume.
Tenant shall have no claim for damages against Landlord or any of the Landlord
Related Parties nor shall the Commencement Date of the Term be extended as a
result of the above actions.   15.   Tenant shall not install, operate or
maintain in the Premises or in any other area of the Building, electrical
equipment that would overload the electrical system beyond its capacity for
proper, efficient and safe operation as determined solely by Landlord. Tenant
shall not furnish cooling or heating to the Premises, including, without
limitation, the use of electric or gas heating devices, without Landlord’s prior
written consent. Tenant shall not use more than its proportionate share of
telephone lines and other telecommunication facilities available to service the
Building.   16.   Tenant shall not operate or permit to be operated a coin or
token operated vending machine or similar device (including, without limitation,
telephones, lockers, toilets, scales, amusement devices and machines for sale of
beverages, foods, candy, cigarettes and other goods), except for machines for
the exclusive use of Tenant’s employees and invitees.   17.   Bicycles and other
vehicles are not permitted inside the Building or on the walkways outside the
Building, except in areas designated by Landlord.   18.   Landlord may from time
to time adopt systems and procedures for the security and safety of the Building
and Property, its occupants, entry, use and contents. Tenant, its agents,
employees, contractors, guests and invitees shall comply with Landlord’s systems
and procedures.   19.   Landlord shall have the right to prohibit the use of the
name of the Building or any other publicity by Tenant that in Landlord’s sole
opinion may impair the reputation of the

2



--------------------------------------------------------------------------------



 



    Building or its desirability. Upon written notice from Landlord, Tenant
shall refrain from and discontinue such publicity immediately.   20.   Neither
Tenant nor its agents, employees, contractors, guests or invitees shall smoke or
permit smoking in the Common Areas, unless a portion of the Common Areas have
been declared a designated smoking area by Landlord, nor shall the above parties
allow smoke from the Premises to emanate into the Common Areas or any other part
of the Building. Landlord shall have the right to designate the Building
(including the Premises) as a non-smoking building.   21.   Landlord shall have
the right to designate and approve standard window coverings for the Premises
and to establish rules to assure that the Building presents a uniform exterior
appearance. Tenant shall ensure, to the extent reasonably practicable, that
window coverings are closed on windows in the Premises while they are exposed to
the direct rays of the sun.   22.   Deliveries to and from the Premises shall be
made only at the times in the areas and through the entrances and exits
reasonably designated by Landlord. Tenant shall not make deliveries to or from
the Premises in a manner that might interfere with the use by any other tenant
of its premises or of the Common Areas, any pedestrian use, or anyuse which is
inconsistent with good business practice.   23.   The work of cleaning personnel
shall not be hindered by Tenant after 5:30 p.m., and cleaning work may be done
at any time when the offices are vacant. Windows, doors and fixtures may be
cleaned at any time. Tenant shall provide adequate waste and rubbish receptacles
to prevent unreasonable hardship to the cleaning service.

3



--------------------------------------------------------------------------------



 



EXHIBIT F
ADDITIONAL PROVISIONS
     This Exhibit is attached to and made a part of the Lease by and between
CO-QUADRANT, L.L.C., a Delaware limited liability company (“Landlord”) and
Z-AXIS CORPORATION, a Colorado corporation (“Tenant”) for space in the Building
located at 5445 DTC Parkway, Greenwood Village, Colorado 80111.

I.   PARKING.

  A.   During the initial Term, Tenant agrees to lease from Landlord and
Landlord agrees to lease to Tenant a total of 8 unreserved parking spaces in the
Building garage (“Garage”) and 18 unreserved spaces on the roof of the
Garage(collectively, the “Spaces”) for the use of Tenant and its employees. No
deductions or allowances shall be made for days when Tenant or any of its
employees does not utilize the parking facilities or for Tenant utilizing less
than all of the Spaces. Tenant shall not have the right to lease or otherwise
use more than the number of reserved and unreserved Spaces set forth above.    
B.   During the initial Term, Tenant shall pay Landlord, as Additional Rent in
accordance with Section 4 of the Lease, the sum of $40.00 per month, plus
applicable tax thereon, if any, for each unreserved Space in the Garage leased
by Tenant hereunder, and the sum of $10.00 per month, plus applicable tax
thereon, if any, for each unreserved Space on the roof of the Garage leased by
Tenant hereunder. Notwithstanding the foregoing, so long as Tenant is not in
default under the Lease, Tenant shall be entitled to an abatement of Additional
Rent with respect to all of the Spaces (“Abated Parking Space Rent”) for the
first 60 full calendar months of the initial Term (the “Parking Space Rent
Abatement Period”). If Tenant defaults at any time during the Term and fails to
cure such default within any applicable cure period under the Lease, all Abated
Parking Space Rent shall immediately become due and payable. The payment by
Tenant of the Abated Parking Space Rent in the event of a default shall not
limit or affect any of Landlord’s other rights, pursuant to this Lease or at law
or in equity. During the Parking Space Rent Abatement Period, only Additional
Rent with respect to the Spaces shall be abated, and all Base Rent and
Additional Rent, and all other costs and charges specified in the Lease shall
remain as due and payable pursuant to the provisions of the Lease.     C.  
Except for particular spaces and areas designated by Landlord for reserved
parking, all parking in the Garage and surface parking areas serving the
Building shall be on an unreserved, first-come, first-served basis.     D.  
Landlord shall not be responsible for money, jewelry, automobiles or other
personal property lost in or stolen from the Garage or the surface parking areas
regardless of whether such loss or theft occurs when the Garage or other areas
therein are locked or otherwise secured. Except as caused by the negligence or
willful misconduct of Landlord and without limiting the terms of the preceding
sentence, Landlord shall not be liable for any loss, injury or damage to persons
using the Garage or the surface parking areas or automobiles or other property
therein, it being agreed that, to the fullest extent permitted by law, the use
of the Spaces shall be at the sole risk of Tenant and its employees.     E.  
Landlord shall have the right from time to time to designate the location of the
Spaces and to promulgate reasonable rules and regulations regarding the Garage,
the surface parking areas, if any, the Spaces and the use thereof, including,
but not limited to, rules and regulations controlling the flow of traffic to and
from various parking areas, the angle and direction of parking and the like.
Tenant shall comply with and cause its employees to comply with all such rules
and regulations as well as all reasonable additions and amendments thereto.    
F.   Tenant shall not store or permit its employees to store any automobiles in
the Garage or on the surface parking areas without the prior written consent of
Landlord. Except for emergency repairs, Tenant and its employees shall not
perform any work on any automobiles while located in the Garage or on the

1



--------------------------------------------------------------------------------



 



      Property. If it is necessary for Tenant or its employees to leave an
automobile in the Garage or on the surface parking areas overnight, Tenant shall
provide Landlord with prior notice thereof designating the license plate number
and model of such automobile.

  G.   Landlord shall have the right to temporarily close the Garage or certain
areas therein in order to perform necessary repairs, maintenance and
improvements to the Garage or the surface parking areas, if any.     H.   Tenant
shall not assign or sublease any of the Spaces without the consent of Landlord.
Landlord shall have the right to terminate this parking agreement with respect
to any Spaces that Tenant desires to sublet or assign.     I.   Landlord may
elect to provide parking cards or keys to control access to the Garage or
surface parking areas, if any. In such event, Landlord shall provide Tenant with
one card or key for each Space that Tenant is leasing hereunder, provided that
Landlord shall have the right to require Tenant or its employees to place a
deposit on such access cards or keys and to pay a fee for any lost or damaged
cards or keys.     J.   Landlord hereby reserves the right to enter into a
management agreement or lease with an entity for the Garage (“Garage Operator”).
In such event, Tenant, upon request of Landlord, shall enter into a parking
agreement with the Garage Operator and pay the Garage Operator the monthly
charge established hereunder, and Landlord shall have no liability for claims
arising through acts or omissions of the Garage Operator unless caused by
Landlord’s negligence or willful misconduct. It is understood and agreed that
the identity of the Garage Operator may change from time to time during the
Term. In connection therewith, any parking lease or agreement entered into
between Tenant and a Garage Operator shall be freely assignable by such Garage
Operator or any successors thereto.

II.   RENEWAL OPTION.

  A.   Grant of Option; Conditions. Tenant shall have the right to extend the
Term (the “Renewal Option”) for one additional period of 5 years commencing on
the day following the Termination Date of the initial Term and ending on the
fifth anniversary of the Termination Date (the “Renewal Term”), if:

  1.   Landlord receives notice of exercise (“Initial Renewal Notice”) not less
than 9 full calendar months prior to the expiration of the initial Term and not
more than 12 full calendar months prior to the expiration of the initial Term;
and     2.   Tenant is not in default under the Lease beyond any applicable cure
periods at the time that Tenant delivers its Initial Renewal Notice or at the
time Tenant delivers its Binding Notice (as defined below); and     3.   No part
of the Premises is sublet (other than pursuant to a Permitted Transfer, as
defined in Article XII of the Lease) at the time that Tenant delivers its
Initial Renewal Notice or at the time Tenant delivers its Binding Notice; and  
  4.   The Lease has not been assigned (other than pursuant to a Permitted
Transfer, as defined in Article XII of the Lease) prior to the date that Tenant
delivers its Initial Renewal Notice or prior to the date Tenant delivers its
Binding Notice.

  B.   Terms Applicable to Premises During Renewal Term.

  1.   The initial Base Rent rate per rentable square foot for the Premises
during the Renewal Term shall equal the Prevailing Market (hereinafter defined)
rate per rentable square foot for the Premises. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of Prevailing Market rate. Base Rent attributable to the Premises
shall be payable in monthly installments in

2



--------------------------------------------------------------------------------



 



      accordance with the terms and conditions of Section 4 of the Lease.

  2.   Tenant shall pay Additional Rent (i.e. Taxes and Expenses) for the
Premises during the Renewal Term in accordance with Section 4 of the Lease, and
the manner and method in which Tenant reimburses Landlord for Tenant’s share of
Taxes and Expenses and the Base Year, if any, applicable to such matter, shall
be some of the factors considered in determining the Prevailing Market rate for
the Renewal Term.

  C.   Procedure for Determining Prevailing Market. Within 30 days after receipt
of Tenant’s Initial Renewal Notice, Landlord shall advise Tenant of the
applicable Base Rent rate for the Premises for the Renewal Term. Tenant, within
15 days after the date on which Landlord advises Tenant of the applicable Base
Rent rate for the Renewal Term, shall either (i) give Landlord final binding
written notice (“Binding Notice”) of Tenant’s exercise of its Renewal Option, or
(ii) if Tenant disagrees with Landlord’s determination, provide Landlord with
written notice of rejection (the “Rejection Notice”). If Tenant fails to provide
Landlord with either a Binding Notice or Rejection Notice within such 15 day
period, Tenant’s Renewal Option shall be null and void and of no further force
and effect. If Tenant provides Landlord with a Binding Notice, Landlord and
Tenant shall enter into the Renewal Amendment (as defined below) upon the terms
and conditions set forth herein. If Tenant provides Landlord with a Rejection
Notice, Landlord and Tenant shall work together in good faith to agree upon the
Prevailing Market rate for the Premises during the Renewal Term. When Landlord
and Tenant have agreed upon the Prevailing Market rate for the Premises, such
agreement shall be reflected in a written agreement between Landlord and Tenant,
whether in a letter or otherwise, and Landlord and Tenant shall enter into the
Renewal Amendment in accordance with the terms and conditions hereof.
Notwithstanding the foregoing, if Landlord and Tenant are unable to agree upon
the Prevailing Market rate for the Premises within 30 days after the date Tenant
provides Landlord with the Rejection Notice, Tenant’s Renewal Option shall be
deemed to be null and void and of no force and effect.     D.   Renewal
Amendment. If Tenant is entitled to and properly exercises its Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Termination Date and other appropriate terms. The
Renewal Amendment shall be sent to Tenant within a reasonable time after
Landlord’s receipt of the Binding Notice or other written agreement by Landlord
and Tenant regarding the Prevailing Market rate, and Tenant shall execute and
return the Renewal Amendment to Landlord within 15 days after Tenant’s receipt
of same, but, upon final determination of the Prevailing Market rate applicable
during the Renewal Term as described herein, an otherwise valid exercise of the
Renewal Option shall be fully effective whether or not the Renewal Amendment is
executed.     E.   Definition of Prevailing Market. For purposes of this Renewal
Option, “Prevailing Market” shall mean the arms length fair market annual rental
rate per rentable square foot under renewal leases and amendments entered into
on or about the date on which the Prevailing Market is being determined
hereunder for space comparable to the Premises in the Building. The
determination of Prevailing Market shall take into account any material economic
differences between the terms of this Lease and any comparison lease or
amendment, such as rent abatements, construction costs and other concessions and
the manner, if any, in which the landlord under any such lease is reimbursed for
operating expenses and taxes. The determination of Prevailing Market shall also
take into consideration any reasonably anticipated changes in the Prevailing
Market rate from the time such Prevailing Market rate is being determined and
the time such Prevailing Market rate will become effective under this Lease.    
F.   Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Renewal Option is subject and subordinate to the expansion rights (whether such
rights are designated as a right of first offer, right of first refusal,
expansion option or otherwise) of any tenant of the Building existing on the
date hereof.

3



--------------------------------------------------------------------------------



 



EXHIBIT H
LETTER OF CREDIT
[Name of Financial Institution]

                    Irrevocable Standby     Letter of Credit
 
  No.                         Issuance Date:       
 
              Expiration Date:     
 
                Applicant: Z-Axis Corporation

Beneficiary
CO-Quadrant, L.L.C.
5445 DTC Parkway, Suite 750
Greenwood Village, Colorado 80111
Ladies/Gentlemen:
     We hereby establish our Irrevocable Standby Letter of Credit in your favor
for the account of the above referenced Applicant in the amount of Sixty
Thousand and no/100 U.S. Dollars ($60,000.00) available for payment at sight by
your draft drawn on us when accompanied by the following documents:

1.   An original copy of this Irrevocable Standby Letter of Credit.   2.  
Beneficiary’s dated statement purportedly signed by an authorized signatory or
agent reading: “This draw in the amount of Sixty Thousand and no/100 U.S.
Dollars ($60,000.00) under your Irrevocable Standby Letter of Credit No.
                     represents funds due and owing to us pursuant to the terms
of that certain lease by and between CO-Quadrant, L.L.C., a Delaware limited
liability company, as landlord, and Z-Axis Corporation, a Colorado corporation,
as tenant, and/or any amendment to the lease or any other agreement between such
parties related to the lease.”

     It is a condition of this Irrevocable Standby Letter of Credit that it will
be considered automatically renewed for a one year period upon the expiration
date set forth above and upon each anniversary of such date, unless at least
60 days prior to such expiration date or applicable anniversary thereof, we
notify you in writing, by certified mail return receipt requested or by
recognized overnight courier service, that we elect not to so renew this
Irrevocable Standby Letter of Credit. A copy of any such notice shall also be
sent, in the same manner, to: Equity Office Properties Trust, 2 North Riverside
Plaza, Suite 2100, Chicago, Illinois 60606, Attention: Treasury Department. In
addition, provided that you have not provided us with written notice, prior to
the effective date of any reduction, that Applicant has failed to satisfy the
conditions required under the Lease in order to reduce the amount of this
Irrevocable Standby Letter of Credit, the amount of this Irrevocable Standby
Letter of Credit shall automatically reduce in accordance with the following
schedule:

     
Effective Date of Reduction
  New Reduced Amount of Letter of Credit
April 26, 2004
  $48,000.00
April 26, 2005
  $36,000.00
April 26, 2006
  $24,000.00
April 26, 2007
  $12,000.00
April 26, 2008
  $        0.00

     In addition to the foregoing, we understand and agree that you shall be
entitled to draw upon this Irrevocable Standby Letter of Credit in accordance
with 1. and 2. above in the event that we elect not to renew this Irrevocable
Standby Letter of Credit and, in addition, you provide us with a dated statement
purportedly signed by an authorized signatory or agent of Beneficiary stating
that the Applicant has failed to provide you with an acceptable substitute
irrevocable standby letter of credit in accordance with the terms of the above
referenced lease. We further acknowledge and agree that: (a) upon receipt of the
documentation required herein, we will honor your draws against this Irrevocable
Standby Letter of Credit without inquiry into the

1



--------------------------------------------------------------------------------



 



accuracy of Beneficiary’s signed statement and regardless of whether Applicant
disputes the content of such statement; (b) this Irrevocable Standby Letter of
Credit shall permit partial draws and, in the event you elect to draw upon less
than the full stated amount hereof, the stated amount of this Irrevocable
Standby Letter of Credit shall be automatically reduced by the amount of such
partial draw; and (c) you shall be entitled to transfer your interest in this
Irrevocable Standby Letter of Credit from time to time and more than one time
without our approval and without charge. In the event of a transfer, we reserve
the right to require reasonable evidence of such transfer as a condition to any
draw hereunder.
     This Irrevocable Standby Letter of Credit is subject to the Uniform Customs
and Practice for Documentary Credits (1993 revision) ICC Publication No. 500.
     We hereby engage with you to honor drafts and documents drawn under and in
compliance with the terms of this Irrevocable Standby Letter of Credit.
     All communications to us with respect to this Irrevocable Standby Letter of
Credit must be addressed to our office located at             
                                                                         to the
attention of                                                                 .

     
 
  Very truly yours,
 
   
 
   
 
   
 
  [name]
 
   
 
   
 
    [title]  
 
   

2



--------------------------------------------------------------------------------



 



FIRST AMENDMENT
     THIS FIRST AMENDMENT (the “Amendment”) is made and entered into as of the
25th day of April, 2003, by and between CO-QUADRANT, L.L.C., a Delaware limited
liability company (“Landlord”), and Z-AXIS CORPORATION, a Colorado corporation
(“Tenant”).
RECITALS

A.   Landlord and Tenant are parties to that certain lease dated March 5, 2003,
which lease has not been previously amended (the “Lease”). Pursuant to the
Lease, Landlord has leased to Tenant space currently containing approximately
8,190 rentable square feet (the “Premises”) described as Suite No. 450 on the
4th floor of the building commonly known as The Quadrant located at 5445 DTC
Parkway, Greenwood Village, Colorado 80111 (the “Building”).   B.   Tenant and
Landlord mutually desire that the Lease be amended on and subject to the
following terms and conditions.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Landlord and Tenant agree as
follows:

I.   Amendment. Effective as of the date hereof (unless a different effective
date is specifically referenced in this Section), Landlord and Tenant agree that
the Lease shall be amended in accordance with the following terms and
conditions:

  A.   Term. Subject to section 3 of the Lease, the Term shall be modified as
follows: “the Term shall commence on June 1, 2003 (the “Commencement Date”) and,
unless terminated early in accordance with the Lease, end on May 31, 2011 (the
“Termination Date”).     B.   Possession. The following language shall be added
to Section 3 of the Lease as Section 3.03: “Notwithstanding anything to the
contrary contained in the Lease, it is hereby agreed that Tenant shall be
entitled to occupy the Premises for the Permitted Use prior to the Commencement
Date (the “Prior Occupancy Period”). Tenant’s use and occupancy of the Premises
during the Prior Occupancy Period shall be subject to all of the terms and
conditions of the Lease, except that Tenant shall not be required to pay Base
Rent and/or Tenant’s Pro Rata Share of Expenses and Taxes during the Prior
Occupancy Period. Tenant shall, however, be liable for the cost of electricity
for the Premises in accordance with Section 7.02 below and for the cost of any
special services (e.g. after hours HVAC) provided by Landlord at Tenant’s
request.”     C.   Work Letter. Section 1.07 of the Lease shall be amended to
read $207,250.00, and Paragraph 7 of Exhibit C to the Lease, shall be deleted
and the following language is substituted in lieu thereof: “Landlord, provided
Tenant is not in default under the Lease, agrees to provide Tenant with an
allowance (the “Allowance”) in an amount not to exceed $207,250.00 to be applied
toward the cost of the Landlord Work in the Premises. If the Allowance shall not
be sufficient to complete the Landlord Work, Tenant shall pay the Excess Costs,
plus any applicable state sales or use tax thereon, as prescribed in Paragraph 4
above. Any portion of the Allowance which exceeds the cost of the Landlord Work
or is otherwise remaining after December 31, 2003, shall accrue to the sole
benefit of Landlord, it being agreed that Tenant shall not be entitled to any
credit, offset, abatement or payment with respect thereto. Landlord shall be
entitled to deduct from the Allowance a construction management fee for
Landlord’s oversight of the Landlord Work in an amount equal to 5% of the total
cost of the Landlord Work.”

II.   Miscellaneous.

  A.   This Amendment sets forth the entire agreement between the parties with
respect to the matters set forth herein. There have been no additional oral or
written representations or agreements.

1



--------------------------------------------------------------------------------



 



  B.   Except as herein modified or amended, the provisions, conditions and
terms of the Lease shall remain unchanged and in full force and effect.     C.  
In the case of any inconsistency between the provisions of the Lease and the
provisions of this Amendment, the provisions of this Amendment shall govern and
control.     D.   Submission of this Amendment by Landlord is not an offer to
enter into this Amendment but rather is a solicitation for such an offer by
Tenant. Landlord shall not be bound by this Amendment until Landlord has
executed and delivered the same to Tenant.     E.   The capitalized terms used
in this Amendment shall have the same definitions as set forth in the Lease to
the extent that such capitalized terms are defined therein and not redefined in
this Amendment.     F.   Tenant hereby represents to Landlord that Tenant has
dealt with no broker in connection with this Amendment. Tenant agrees to
indemnify and hold Landlord, its members, principals, beneficiaries, partners,
officers, directors, employees, mortgagee(s) and agents, and the respective
principals and members of any such agents (collectively, the “Landlord Related
Parties”) harmless from all claims of any brokers claiming to have represented
Tenant in connection with this Amendment. Landlord hereby represents to Tenant
that Landlord has dealt with no broker in connection with this Amendment.
Landlord agrees to indemnify and hold Tenant, its members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.     G.   Each signatory
of this Amendment represents hereby that he or she has the authority to execute
and deliver the same on behalf of the party hereto for which such signatory is
acting.     IN WITNESS WHEREOF, Landlord and Tenant have duly executed this
Amendment as of the day and year first above written.

              LANDLORD:
 
            CO-QUADRANT, L.L.C., a Delaware limited liability company
 
       
 
  By:   Equity Office Management, L.L.C., a Delaware limited liability company,
its non-member manager

         
 
  By:   /s/ Kim J. Koehn
 
 
 
  Name:   Kim J. Koehn
 
       
 
  Title:   Senior Vice President — Denver Region

                  TENANT:    
 
                Z-AXIS CORPORATION, a Colorado corporation    
 
           
 
  By:   /s/ Alan Treibitz
 
   
 
           
 
  Name:   Alan Treibitz    
 
           
 
  Title:   CEO    

2